Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This employment agreement (the “Employment Agreement”) is entered into on this
day between,

 

Neonode Technologies AB, Storgatan 23 C, 114 55 Stockholm, corporate reg. no.
556771-2095 (“Neonode”); and Maria Ek (Employee), personal identity no.
[       ].

 

1EMPLOYMENT, TERM AND POSITION

 

The Employee is hereby employed as Chief Financial Officer (“CFO”) at Neonode
Inc.

 

1.1The employment shall commence on 2019-06-01 (“Commencement Date”). The
employment shall last until further notice.

 

1.2As from the Commencement Date, the Employee’s employment is governed by the
terms and conditions of this Employment Agreement between the parties. This
Employment Agreement overrules and supersedes all previous agreements between
the parties.

 

1.3The Employee’s place of work is at Neonode’s office in Stockholm. In order to
safeguard Neonode’s interests in the best way, the Employee is obliged, from
time to time, to travel within as well as outside Sweden. No further
reimbursement is paid for the performance of the duties in addition to what is
set out in this Employment Agreement.

 

2DUTIES AND RESPONSIBILITIES

 

The Employee’s main duties as CFO include, but are not limited to, the following
duties:

 

Strategy

 

●Assist the Chief Executive Officer (“CEO”) in assessing organizational
performance against the annual budget, forecast and company’s long-term
strategy.

 

●Work with the CEO on the strategic agenda including fostering and cultivating
internal and external stakeholders and the Board.

 

●Develop tools and systems to provide critical financial and operational
information to the CEO and make actionable recommendations on both strategy and
operations.

 

●Assist in establishing yearly objectives and meeting agendas, and selecting and
engaging outside consultants (auditors, legal and investment advisors).

 

●Oversee long-term budgetary planning and costs management in alignment with
company strategic plan including potential acquisitions and collaborations with
external partners.

 



 

 

 

Executive Management

 

●Serve as a member of the executive management team with active participation to
guide and support the team.

 

●Participate in key decisions pertaining to strategic initiatives, operating
models and operational execution.

 

●Participate in corporate policy review and deployment as a member of the
executive management team.

 

●Financial Planning, Follow up and Analysis

 

●Prepare and maintain relevant and regular internal financial planning and
follow up reports; Quarterly profit & loss and cash flow budget/forecast on 12
months rolling basis and monthly actuals by business unit (consumer and
systems), functional area and project vs. budget and forecast.

 

●Prepare analysis of financial performance with recommendations of corrective
actions. Perform review and analysis of various business or operational
initiatives (e.g., opening new operations, asset acquisition, new service
launches).

 

●Coordinate and secure timely preparation and filing of quarterly earnings
releases

 

Cash Management and Financing

 

●Oversee cash flow planning and ensure availability of funds as needed.

 

●Oversee all investment, purchasing, payroll and asset management activities.

 

●Oversee financing strategies and activities, as well as banking relationships.

 

Accounting and Administration

 

●Oversee the accounting departments, processes, tools and reporting worldwide to
ensure proper maintenance and legal and regulatory compliance.

 

●Develop and ensure maintenance of appropriate internal controls and Financial
procedures to ensure audit and Sarbanes-Oxley Act compliance

 

●Ensure timely and accurate US GAAP reporting as required by Securities and
Exchange Commission rules and regulations.

 

●Coordinate audits and proper filing of tax returns worldwide.

 

●Oversee preparation of month-end, quarter-end and year-end financial
statements.

 

●Review all month-end closing activities including general ledger maintenance,
balance sheet reconciliations and corporate/overhead cost allocation.

 

●Serve as final point of escalation for Accounts Receivable/Accounts Payable
issues.

 



2

 

 

Team Management

 

●Mentor and develop the company’s internal and external finance team managing
work allocation, training, problem resolution, performance evaluation, and the
building of an effective team dynamic.

 

●Insurance/Real Estate/Legal Affairs

 

●Manage the company’s insurance program.

 

●Manage the company’s real estate affairs consisting of leases and sub-leases
with various landlords.

 

●Manage the company’s legal affairs in cooperation with the company’s legal
advisors.

 

●Work with the organization to ensure compliance with contractual and legal
requirements.

 

●The Employee shall during the employment diligently and faithfully perform such
duties and responsibilities and exercise such powers as may from time to time be
assigned to the Employee. The Employee is obligated to perform the Employee’s
obligations in accordance with the instructions, from time to time, issued by
the CEO of Neonode.

 

3LOYALTY

 

This Employment Agreement is based on the mutual loyalty and trust between the
parties. The Employee shall in all situations safeguard and promote Neonode’s
and its affiliated company’s interests as well as devote the entire Employee’s
working hours to Neonode. Without the prior written approval of the management,
the Employee may not engage, either directly or indirectly, in any other
professional or commercial business, regardless of whether said business
activity competes with Neonode’s business or not. The foregoing shall not,
however, prevent the Employee from owning or investing in financial instruments
listed on a Swedish or foreign stock exchange.

 

4REMUNERATION AND OTHER BENEFITS

 

4.1The Employee is entitled to a gross monthly salary amounting to 100 000 SEK
per month. The salary is paid in accordance with Neonode’s prevalent payment
routines. Neonode is under no obligation to award an increased salary following
a salary review. There shall be no review of the salary after notice has been
given by either party to terminate the employment.

 

4.2The parties acknowledge that the Position may require overtime work in
relation to which no additional compensation will be paid. Overtime work has
been taken into consideration, inter alia, when determining the salary level and
other benefits according to this Employment Agreement.

 



3

 

 

4.3In addition to the salary set out in Clause 4.1 above, the Employee may be
entitled to participate in Neonode’s from time to time applicable Bonus policy
and Option program. The terms and conditions for Bonus payment and grants of
Options are subject to the sole discretion of the management of Neonode.

 

4.4The Employee is entitled to preventive health care allowance (Sw.
friskvårdsbidrag) in accordance with Neonode’s from time to time applicable
health care allowance policy. Such allowance may not exceed SEK 2,000 per annum.

 

4.5The Employee is not, in addition to what is stipulated in this Employment
Agreement, entitled to any additional remuneration for the Employee’s duties.

 

5PENSION AND INSURANCE

 

5.1The Employee is entitled to pension and insurance benefits in accordance with
Neonode´s policy for the management team. 5.0% 0-7,5 iBB, 15% >7,5 iBB)

 

5.2In addition to Clause 5.1 above, Neonode undertakes to supply occupational
group life insurance (Sw. Tjänstegrupplivförsäkring), industrial (occupational)
injury insurance (Sw. Trygghetsförsäkring vid arbetsskada), disability pension
insurance (Sw. Sjukpensionsförsäkring) according to ITP and work travel
insurance.

 

6HOLIDAY

 

The Employee is entitled to thirty (30) days of paid holiday per annum. Holiday
shall be taken after agreement with Neonode’s management and in accordance with
Neonode’s policies applicable from time to time. The calculation of holiday pay
is made in accordance with the provisions under the Swedish Annual Leave Act
(Sw. Semesterlagen (1977:480)). The Employee is entitled to holiday in advance
(Sw. förskottssemster). Neonode is entitled to offset holiday pay made in
advance against salary and accrued holiday pay at the termination of employment
in accordance with the Swedish Annual Leave Act.

 

7SICK PAY

 

In the event of sickness, the Employee shall be entitled to sick pay in
accordance with Swedish statutory requirements.

 

8EXPENSES

 

The Employee shall, upon submission of appropriate receipts receive
reimbursement for reasonable and pre-approved out-of-pocket business expenses
properly incurred by the Employee in connection with the Employee’s duties.

 

Neonode will also reimburse the Employee for any reasonable business travel
expenses which the Employee incurs in connection with the Employee’s duties,
subject to and in accordance with the from time to time applicable business
travel policy (or equivalent), or, where applicable, in accordance with a
specific agreement to be agreed upon by Neonode and the Employee. Reimbursement
is subject to the Employee providing Neonode with appropriate receipts and/or
invoices.

 



4

 

 

9PERSONAL DATA AND IT SECURITY

 

9.1The Employee confirms that Neonode has informed the Employee of the
principles governing Neonode’s processing employees’ personal data in accordance
with the Personal Data Act (EU 2016/679, GDPR) and that the Employee has given
consent thereto.

 

9.2The Employee undertakes to comply with Neonode’s, and its affiliated
companies, from time to time applicable policies regarding the use of Neonode’s
(and its affiliated companies) computers, e-mail system, Internet services and
software programs. The Employee is aware that Neonode has full access to all
files, e-mail correspondence and document handling systems as well as full
access to all Internet usage which is stored in Neonode’s IT system.

 

10INTELLECTUAL PROPERTY RIGHTS

 

10.1Without any additional compensation, Neonode is the sole owner of all rights
(and has the exclusive right of disposition to all rights), including but not
limited to all intellectual property rights, to any results and material made,
designed or produced by the Employee within the frame of the Employee’s
employment. Accordingly, Neonode is entitled to modify and/or further develop
any results, material or intellectual property rights as well as to transfer or
license the rights to such results, material or intellectual property rights to
third parties.

 

10.2The Employee is obliged to and agrees to support and procure that Neonode,
at any time during the employment or after its expiration, can fully profit from
the rights relating to Clause 10.1 above. Accordingly, the Employee is, inter
alia, obliged to prepare any documentation which Neonode, at its sole
discretion, deems necessary or desirable in order to protect, register and/or
maintain Neonode’s rights according to Clause 10.1 above, including but not
limited, where necessary, to transfer (without the right to any additional
compensation) any such rights to Neonode.

 

11TERMINATION

 

11.1The employment may be terminated subject to a mutual 3 months’ notice
period.

 

11.2The Employee acknowledges that the Employee’s obligations according to
Clause 12 (Confidentiality) will continue to remain in force after the
expiration of this Employment Agreement, regardless of the reasons for the
expiration.

 

11.3Upon termination of the employment or at any earlier point in time when the
Employee leaves the Employee’s position, the Employee shall return any business
material, reports, documents and other property (e.g. computer programs and
software), including copies thereof (stored electronically or otherwise), which
have been entrusted to the Employee or which have come into the Employee’s
possession in connection with the employment. Such material is always Neonode’s
property.

 



5

 

 

12CONFIDENTIALITY

 

12.1The Employee may not make use of, transfer or otherwise disclose to a third
party, neither during the employment nor after its expiration, such information
regarding Neonode or its affiliated companies or regarding Neonode or its
affiliated companies businesses, that Neonode wishes to remain confidential.

 

12.2For the purpose of this Clause 12, “information” is considered to be all
information, including but not limited to information regarding products,
materials, pricing, market and sales strategies, management and Neonode’s (or
its affiliated companies’) customers and clients, regardless of whether the
information is of technical, of commercial or of any other nature, and
regardless of whether the information is documented in writing or otherwise.

 

12.3The prohibition in Clause 12.1 shall not, however, apply where:

 

(a)it is required by this Employment Agreement, by law or mandatory regulations
that the information is disclosed, or

 

(b)the parties have agreed in writing that the information could be disclosed to
a third party, or

 

(c)the information is publicly known and has come to public knowledge in any way
other than by breach of the confidentiality undertakings in Clause 12.1 or any
other breach of this Employment Agreement.

 

12.4The parties agree that Section 7, paragraph 1 of the Act on Protection of
Trade Secrets (1990:409) (Sw. lagen om skydd för företagshemligheter) shall
apply also after the expiration of the employment regardless of whether any
particular reasons (Sw. synnerliga skäl) apply or not. The limitations
stipulated in Section 7 paragraph 2 of the Act on the Protection of Trade
Secrets (1990:409) shall thus not apply to the Employee in relation to Neonode’s
(or its affiliated companies’) trade secrets.

 



6

 

 

13POST-TERMINATION RESTRICTIONS

 

13.1In order to protect the confidential information of Neonode or of any
affiliated company referred to above under Clause 12 to which the Employee has
access as a result of the employment, the Employee covenants that the Employee
shall neither directly or indirectly, without the prior written consent from the
management for a period of twelve months following the expiration of the
employment:

 

(a)actively solicit the services of or entice away from Neonode or from any of
its affiliated companies or engage, whether on his own behalf or on behalf of
others, any person who is or was an executive director or a senior manager of
Neonode or of any of its affiliated companies at any time during the
twelve-month period immediately preceding the date on which the Employee’s
employment with Neonode terminated; nor

 

(b)actively solicit the customer of or entice away from Neonode or from any of
its affiliated companies the customer or business of any person who is or was a
customer of Neonode or of any of its affiliated companies at any time during the
twelve-month period immediately preceding the date on which the Employee’s
employment with Neonode terminated and with whom the Employee or one of his
subordinates dealt with during the said twelve-month period.

 

13.2In the event of termination of the employment, the Employee undertakes not
to copy or use information regarding Neonode’s operations or otherwise utilize
Neonode’s contacts and materials.

 

14APPLICABLE LAW AND DISPUTE RESOLUTION

 

This Employment Agreement shall be governed by the substantive laws of Sweden.

 

15AMENDMENTS AND MODIFICATIONS

 

This Employment Agreement may not be amended nor modified unless agreed upon in
writing and signed by the parties.

 



 

 

This Employment Agreement has been executed in duplicate and the parties have
received one copy each.

 

Date: 2019-05-28   Date: 2019-05-28

 

/s/ Håkan Persson   /s/ Maria Ek Håkan Persson   Maria Ek CEO     Neonode Inc.  
 

 

 

7



 

